Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 20 March 1793
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia Mar. 20. 1793.

In a letter of July 3. 1792. I remitted you a bill of exchange drawn on you by the Treasurer of the US. for 123,750 current gilders, and desired you to enter it to the credit of the Secretary of state for the US. and to answer draughts which should be made on it by Mr. Pinckney for purposes unconnected with those of his general mission. I have now to inform you that Mr. Nathaniel Cutting will immediately draw on you a bill for one thousand dollars part of this money, and that the whole power over the residue of it not drawn for by Mr. Pinckney, is transferred to Colo. David Humphreys, our resident at  Lisbon, whose draughts therefore to the amount of that residue you will be pleased to honour. I am gentlemen your most obedt. humble servt

Th: Jefferson

